Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 09/30/2021.
Claims 1, 3-14, and 17-18 are pending.
Claims 1, 3-4, 13-14, and 17 have been amended.
Claims 2 and 15-16 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 13 and 14 under 35 U.S.C. 103, have been considered but they are not persuasive. 
First, the applicant argues that Yang does not teach the numerous amended claim 1 (and analogous claims 13-14) limitations according to Remarks, page 20, paragraphs 2-3 (“Yang…” and “Further…”). The examiner respectfully disagrees. Yang, paragraphs 0004, 0014, 0027-0031, 0042, 0065 and 0099-0105, Figs. 2-3 and 6 teach a “processor”/”integrated circuit” (time series estimation circuitry) using learned and stored class labels of “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (obtain information regarding a previous state of the target object) from “sensors are positioned across the [human] body (target object)”, and as further taught in paragraphs 0004, 0014, 0028-0031, 0042, 0057, 0065, 0075, 0081-0085, 0100, and 0105, stored mapping parameters including “transitional distance” and probability measures for temporal availability including a “class-to-map” index array of class to iterative sensor samples in time windows (obtain, from a memory, each state transition probability from the previous state to a plurality of predetermined states, the memory storing, as the state transition probability, each probability data for combinations of transitions from one of the plurality of predetermined states at a first timing to another of the plurality of predetermined states at a second timing after the first timing). 
Further, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body (target object)” to record sample data (measured data) including “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in producing (estimating) a “classification result (current state)” over a “time window” shown to map to (estimate), as taught in paragraphs 0004, 0014, 0027-0031, 0042, 0065 and 0105, learned class labels of “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (from among the plurality of predetermined states/based on state evaluation value) and due to “transitional distance” measures for temporal availability “for each sample” (each of the obtained state transition probability from the previous state to the plurality of predetermined states, by identifying, from among the plurality of predetermined states) and “output” for activating the “winning output unit” of the samples (a state having a largest value after multiplying the state evaluation value with each of the obtained state transition probability from the previous state to the plurality of predetermined states).
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.



Third, the applicant argues that Yang does not teach the amended claim 1 (and analogous claims 13-14) limitations, since “Yang uses two or more maps to output SOM data…[however] Claim 1 uses only a single map to output the SOM data” as claimed. Due to the broadness of the claim language, the examiner respectfully disagrees. 
Yang, paragraphs 0101 teach “processor”/”integrated circuit” (mapping conversion circuitry) that, as taught in paragraph 0002, use SOMs that are well known for high-dimensional inputs and giving lower dimensional outputs (dimension differs) as seen as “two dimensional array of output units” (the SOM output data being two-dimensional map data). Paragraph 0106 further teaches inputs can be “3-dimensional”. Further, paragraphs 0031-0033 teach utilizing a SOM for converting input data and another SOM for converting different input data, thus interpreted by the Examiner as “using a single SOM” for the claimed operations.
Further, Saarela has been cited in alternative as teaching this concept as claimed. 
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:
Claim 1, 13, and 14 recite a typo of an extra closed parenthesis, stating “satisfying 1 ≤ i ≤ m1 and 1 ≤ j ≤ m2) of”, and an optional way to amend this would read “satisfying 1 ≤ i ≤ m1 and 1 ≤ j ≤ m2[[)]] of”.
Claims 1 and 14 recite a typo stating “time series estimation circuitry configured to”, and an optional way to amend this would read “time series estimation circuitry configured to:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Pub 20080288493), hereinafter Yang, in view of Saarela (US Pub 20050135667) hereinafter Saarela, in view of Hashimoto et al (US Patent 5963667) hereinafter Hashimoto, in view of Soehren et al (US Patent 6522266), hereinafter Soehren.
Regarding claims 1, 13, and 14, Yang teaches a state determination apparatus, method, and integrated circuit comprising: 
feature vector obtaining circuitry configured to obtain feature vector data from measured data obtained by measuring an event by a target object with an unknown state (paragraphs 0014, 0017, 0099-0101, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body (target object)” and vector data of features (feature vector data) are “derived (obtained) from the sensor channels of a sensor or channels of a plurality of sensors at the time the sample is recorded (measured data)” by a “processor”/”integrated circuit” (feature vector obtaining circuitry), in order to ; 
normalization circuitry configured to obtain a norm of the feature vector data and obtain normalized feature vector data by normalizing the feature vector data (paragraphs 0101 teach “processor”/”integrated circuit” (normalization circuitry) that, as taught in paragraphs 0014, 0037-0040, gathers input sensors producing acceleration and a “magnitude and direction signal” and further scales the input feature vectors to one (norm and normalized data by normalizing the feature vector data)); 
mapping conversion circuitry configured to obtain SOM output data by mapping the normalized feature vector data into a space whose dimension differs from a dimension of the normalized feature vector data using only a single map, the SOM output data being two-dimensional map data  (paragraphs 0101 teach “processor”/”integrated circuit” (mapping conversion circuitry) that, as taught in paragraph 0002, use SOMs that are well known for high-dimensional inputs and giving lower dimensional outputs (dimension differs) as seen as “two dimensional array of output units” (the SOM output data being two-dimensional map data). Paragraph 0106 further teaches inputs can be “3-dimensional”. Further, paragraphs 0031-0033 teach utilizing a SOM for converting input data and another SOM for converting different input data, thus interpreted by the Examiner as “using a single SOM” for the claimed operations.); 
matching processing circuitry configured to obtain adaptability data indicating a correlation degree between template data indicating a k-th state, k being a natural number satisfying 1≤k≤M, where M is a natural number, and the SOM output data, by calculating an inner product (IP(k)) or a Euclidean distance (ED(k)) between the template data and the SOM output, the template data being a calculated average value of the k-th state in a m1xm2 two-dimensional template data form, m1 and m2 being natural numbers (paragraphs 0099-0101 teach “processor”/”integrated circuit” (matching processing circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0041, 0047, 0057, provide an output of a winning output unit over “i=1…N (natural number satisfying 1<k<M)” (correlation degree/adaptability data) being the smallest “Euclidean” distance between the input data temporal samples and learned weight, such as the dot product (inner products), due to previously being trained on labelled training data (template data indicating a kth state). Paragraphs 0002, 0038-0040, 0042, 0057, and 0068 further teach the class labelled temporal training data (template data) being a temporal variation of sensor input signal of an “average peak area measured from the mean of each feature and the peak duration (being a calculated average value)…” and labelled as a class (of the kth state) used for training in the form of a “two dimensional array” or “integer array” (in a m1xm2 two-dimensional template data form, m1 and m2 being natural numbers)), 

    PNG
    media_image1.png
    89
    281
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    85
    274
    media_image2.png
    Greyscale

 
activity value obtaining circuitry configured to obtain an activity value indicating a probability that the norm obtained by the normalization circuitry corresponds to a norm of the feature vector data obtained in a state (paragraphs 0099-0101 teach “processor”/”integrated circuit” (activity value obtaining circuitry) that, as taught in paragraph 0028-0034 and 0038-0041, calculate temporal availability values (activity value) that indicate if scaled input data (norm obtained by the normalization circuitry) is static (subject not moving) or dynamic (subject moving) based on scaled labeled training data of vectors (norm of the feature vector data obtained in a state)), 
state determination circuitry configured to obtain a state evaluation value using both the adaptability data obtained by the matching processing circuitry and the activity value obtained by the activity value obtaining circuitry (paragraphs 0099-0101 teach “processor”/”integrated circuit” (state determination circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0034, 0038-0041, 0047, 0057, are used to determine (obtain) a classification/label (state evaluation value) for a winning output unit (based on adaptability data), being the smallest distance between the input data and learned weight, and (using both) calculated temporal availability values (based on activity value). It is further taught in paragraphs 0004, , the state evaluation value being obtained after the adaptability data and the activity value have been obtained by the matching processing circuitry and the activity value obtaining circuitry respectively (paragraphs 0018, 0028-0034, 0038-0041, 0047, 0057 and Figs. 2-3 teach the classification/label (state evaluation value) is being determined from (after) the winning output unit and calculated availability values, therefore the state is obtained after. Further, paragraphs 0004, 0014, and 0105 that the label/classification value to map to be “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (state evaluation values)); and 
time series estimation circuitry configured to 
obtain information regarding a previous state of the target object,
obtain, from a memory, each state transition probability from the previous state to a plurality of predetermined states, the memory storing, as the state transition probability, each probability data for combinations of transitions from one of the plurality of predetermined states at a first timing to another of the plurality of predetermined states at a second timing after the first timing (paragraphs 0004, 0014, 0027-0031, 0042, 0065 and 0099-0105, Figs. 2-3 and 6 teach a “processor”/”integrated circuit” (time series estimation circuitry) using learned and stored class labels of “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (obtain information regarding a previous state of the target object) from “sensors are positioned across the [human] body (target object)”, and as further taught in paragraphs , and 
estimate a current state of the target object, from among the plurality of predetermined states, indicated by the measured data based on the state evaluation value and each of the obtained state transition probability from the previous state to the plurality of predetermined states, by identifying, from among the plurality of predetermined states, a state having a largest value after multiplying the state evaluation value with each of the obtained state transition probability from the previous state to the plurality of predetermined states (paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body (target object)” to record sample data (measured data) including “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in producing (estimating) a “classification result (current state)” over a “time window” shown to map to (estimate), as taught in paragraphs 0004, 0014, 0027-0031, 0042, 0065 and 0105, learned class labels of “sitting, standing or lying .

However Yang does not explicitly teach including discontinuous image regions, and wherein the IP(k) is calculated by 
    PNG
    media_image1.png
    89
    281
    media_image1.png
    Greyscale
and the ED(k) is calculated by
    PNG
    media_image2.png
    85
    274
    media_image2.png
    Greyscale
where gij is element data at a second-dimensional coordinate (i, j), i and j being natural numbers satisfying 1 ≤ i ≤ m1 and 1 ≤ j ≤ m2) of the template data, and Dij is element data at the second-dimensional coordinate (i, j) of the SOM output data.
Saarela teaches wherein the SOM output data is two-dimensional map data including discontinuous image regions (paragraphs 0052-0054 teach analyzing 
Further, Yang at least implies mapping conversion circuitry configured to obtain SOM output data by mapping the normalized feature vector data into a space whose dimension differs from a dimension of the normalized feature vector data using only a single map (see mapping above), however Saarela teaches mapping conversion circuitry configured to obtain SOM output data by mapping the normalized feature vector data into a space whose dimension differs from a dimension of the normalized feature vector data using only a single map (paragraphs 0052-0054 teach a processor (mapping conversion circuitry) analyzing image data of “high dimensional feature space…feature vectors” with a SOM algorithm that creates (SOM output data/using only a single map) a viewable “image matrix or image map”, wherein “[t]he SOM algorithm has inherently a two dimensional grid (using only a single map) that can naturally be presented also as a matrix with one representative image for each cell” (is two-dimensional map data including discontinuous image regions) and mapping the vectors into the two dimensional grid (by mapping the normalized feature vector data to a space whose dimension differs from a dimension of the normalized feature vector data)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Saarela’s teachings of a 2D grid image map created by a SOM algorithm into Yang’s teaching of using SOMs and attached 
However Saarela does not explicitly teach the remaining limitations.
Hashimoto teaches wherein the IP(k) is calculated by 

    PNG
    media_image1.png
    89
    281
    media_image1.png
    Greyscale

and the ED(k) is calculated by

    PNG
    media_image2.png
    85
    274
    media_image2.png
    Greyscale

where gij is element data at a second-dimensional coordinate (i, j), i and j being natural numbers satisfying 1 ≤ i ≤ m1 and 1 ≤ j ≤ m2) of the template data, and Dij is element data at the second-dimensional coordinate (i, j) of the SOM output data (It is noted the preceding limitation states “by calculating an inner product (IP(k)) or a Euclidean distance (ED(k)) between the template data and the SOM output”. Col. 31, line 62-Col. 32, line 42 and Col. 33, line 46-Col. 34, line 43 teach a “SOM” mapping “vector X” (SOM output data) to trained weights “m” (template data) in “two-dimensional” space (gij is element data at a second-dimensional coordinate (i, j)…Dij is element data at the second-dimensional coordinate (i, j) of the SOM output data), and calculating the “inner product” according to equation 10. The inner product equation 10 teaches “i,j=1” and summation to “3” (i and j being natural numbers satisfying 1 ≤ i ≤ m1 and 1 ≤ j ≤ m2 of the template data).)

Further still, Yang at least implies activity value obtaining circuitry configured to obtain an activity value indicating a probability that the norm obtained by the normalization circuitry corresponds to a norm of the feature vector data obtained in a state (see above mapping) and time series estimation circuitry configured to estimate a state indicated by the measured data based on the state evaluation value and state transition probability between states (see above mapping), however Soehren further teaches activity value obtaining circuitry configured to obtain an activity value indicating a probability that the norm obtained by the normalization circuitry corresponds to a norm of the feature vector data obtained in a state (Col. 15, lines 6-56 and Col. 17, lines 20-64 teach a processor (activity value obtaining circuitry), estimating distances for vectors from utilized L2 norms (norms of compared feature vector data)) and 
time series estimation circuitry configured to estimate a state indicated by the measured data based on the state evaluation value and state transition probability between states (Col. 13, Col. 15, lines 6-56 and Col. 17, lines 20-64 teach a processor (activity value obtaining circuitry), able to classify (estimate a state) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the using SOMs and attached sensors to classify human position and motion, as taught by Yang as modified by a 2D grid image map created by a SOM algorithm as taught by Saarela, as modified by inner product calculations for SOM operations as taught by Hashimoto, to include distance estimations utilizing L2 norms, filtering, and SOMs for human motion classification as taught by Soehren in order to improve classification accuracies of trained SOMs (Soehren, Col. 13, Col. 15, lines 6-56 and Col. 17, lines 20-64).

Regarding claim 4, the combination of Yang, Saarela, Hashimoto, and Soehren teach all the claim limitations of claim 1 above; and further teach the matching processing circuitry obtains M (M is a natural number) pieces of adaptability data D_f(1) to D_f(M), which respectively indicate the correlation degree with respect to M pieces of template data Tmpl(1) to Tmpl(M) (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (matching processing circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0032-0034, 0047, 0057 provide an output of a winning output unit (correlation degree/adaptability data D_f(1) to D_f(M)) being the smallest distance between the input data temporal samples and learned weight, due to previously being trained on labelled temporal training data samples (template data Tmpl(1) to Tmpl(M))), 
the activity value obtaining circuitry obtains activity values D_act(1) to D_act(M), which respectively corresponds to a first state to an M-th state (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (activity value obtaining circuitry) that, as taught in paragraph 0028-0034 and 0038-0041, calculate temporal availability values (activity value D_act(1) to D_act(M)) that indicate if scaled input data is static (subject not moving) or dynamic (subject moving) based on scaled labeled temporal training data of vectors (corresponds to a first state to an M-th state)), 
the state determination circuitry obtains a state evaluation value D_deci(k) for k-th state based on the adaptability data D_f(k) for the k-th state and the activity value D_act(k) for the k-th state (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (state determination circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0034, 0038-0041, 0047, 0057, are used to determine (obtain) a classification/label (evaluation value D_deci(k) for k-th state) for a winning output unit over “i=1…N (satisfying 1<k<M)” (based on adaptability data D_f(k) for the k-th state), being the smallest distance between the temporal input data samples and learned weight, and calculated temporal availability values (based on activity value D_act(k) for the k-th state). It is further taught in paragraphs 0004, 0014, and 0105 that the label/classification value to map to be “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (evaluation values)), 
the time series estimation circuitry performs particle filter processing using state transition probability data indicating state transition probability between states, performs prediction processing of the particle filter processing based on the state transition probability data, obtains the number Pt(k) of particles for the k-th state after the prediction processing (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record a “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in, as further taught in paragraphs 0002, 0028-0034, using calculations for temporal availability measures (particle filter process/prediction processing) based on (using) “transitional distance” measures (state transition probability data) with outputs representing different states, and the SOM output is taught to be an array of output units for subsequent time steps (number Pt(k) of particles for the k-th state after the prediction processing)), obtains a state estimation value D_pf(k) for the k-th state based on the number Pt(k) of particles after the prediction processing and the state evaluation value D_deci(k) for the k-th state (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (state determination circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0034, 0038-0041, 0047, 0057, are used to determine (obtain) a classification/label value (state estimation value D_pf(k) for the k-th state based on evaluation value D_deci(k) for k-th state) for a winning output unit over “i=1…N” after determining “transitional distance” measures with outputs representing different states, and the for SOM outputs being an array for subsequent time steps (based on the number Pt(k) of particles after the prediction processing)), and determines a state indicated by the measured data based on the obtained state estimation value D_pf(k) for the k-th state (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record sample data (measured data) including “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in .

Regarding claim 5, the combination of Yang and Soehren teach all the claim limitations of claim 4 above; and further teach the matching processing circuitry calculates inner products using M (M is a natural number) pieces of the template data and the SOM output data and obtains the calculated inner products as the adaptability data Df(1) to D f(M) (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (matching processing circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0032-0034, 0047, 0057 provide an output of a winning output unit (correlation degree/adaptability data D_f(1) to D_f(M)) being the smallest distance between the input data temporal samples and learned weight, such as the dot product (inner products), due to previously being trained on labelled temporal training data samples (template data pieces)), and 
the state determination circuitry obtains the state evaluation value D_deci(k) for the k-th state through processing corresponding to 
D_deci(k)=h1(D_f(k), D_act(k))
h1(x, y): a function of variables x and y (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (state determination circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0034, 0038-0041, 0047, 0057, are used to determine (obtain) a classification/label (evaluation value D_deci(k) for k-th state satisfying 1<k<M) , and 
the time series estimation circuitry obtains the state estimation value D_pf(k) for the k-th state through processing corresponding to 
D_pf(k)=h2(D_deci(k), Pt(k))
h2(x, y): a function of variables x and y (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record temporal sample data (measured data) including “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in determining (obtain) a classification/label value (state estimation value D_pf(k) for the k-th state) for a winning output unit over “i=1…N” (largest state estimation value of the state estimation values D_pf(l) to D_pf(M)) after comparison to all temporal outputs; and being the smallest position distance (h2(x, y): a function of variables x and y) between the temporal input data samples and learned weight), and 
determines that a state corresponding to the largest state estimation value of the state estimation values D_pf(l) to D_pf(M) is the state indicated by the measured data (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record temporal sample data .

Regarding claim 6, the combination of Yang and Soehren teach all the claim limitations of claim 4 above; and further teach the matching processing circuitry calculates Euclidean distances using M (M is a natural number) pieces of the template data and the SOM output data and obtains the calculated Euclidean distances as the adaptability data D_f(1) to D_f(M) (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (matching processing circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0034, 0047, 0057 provide an output of a winning output unit (correlation degree/adaptability data D_f(1) to D_f(M)) being the smallest “Euclidean” distance between the input data temporal samples and learned weight, such as the dot product (inner products), due to previously being trained on labelled temporal training data samples (template data pieces)), and 
the state determination circuitry obtains the state evaluation value Ddeci(k) for the k-th state through processing corresponding to
D_deci(k)=h1(F1(D_f(k)), D_act(k))
where h1(x,y) is a function of variables x and y, and F1(x) is a monotonically decreasing function with respect to x and the value of the function F1(x) is a positive value or zero (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (state determination circuitry) utilizing SOMs that, as taught in paragraphs 0018, 0028-0034, 0038-0041, 0047, 0057, are used to determine (obtain) a classification/label (evaluation value D_deci(k) for k-th state satisfying 1<k<M) for a winning output unit over “i=1…N” (based on adaptability data D_f(k) for the k-th state), being the smallest position distance (h1(x, y) is a function of variables x and y, and F1(x) monotonically decreasing function with respect to x and the value of the function F1(x) is a positive value or zero) between the temporal input data samples and learned weight, and calculated temporal availability values . It is further taught in paragraphs 0004, 0014, and 0105 that the label/classification value to map to be “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (evaluation values)), and 
the time series estimation circuitry obtains the state estimation value D_pf(k) for the k-th state through processing corresponding to
D_pf(k)=h2(D_deci(k), Pt(k))
h2(x, y): a function of variables x and y (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record temporal sample data (measured data) including “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in determining (obtain) a classification/label value (state estimation value D_pf(k) for the k-th state) for a winning output unit over “i=1…N” (largest state estimation value of the state , and 
determines that a state corresponding to the largest state estimation value of the state estimation values D_pf(1) to D_pf(M) is the state indicated by the measured data (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record temporal sample data (measured data) including “time series of data samples”, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in determining (obtain) a classification/label value (state estimation value D_pf(k) for the k-th state) for a winning output unit over “i=1…N” (largest state estimation value of the state estimation values D_pf(l) to D_pf(M)) after comparison to all temporal outputs (state estimation values D_pf(l) to D_pf(M)), that maps to (determine), as taught in paragraphs 0004, 0014, 0028-0031, 0065 and 0105, “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (corresponding indicated state)).

Regarding claim 7, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the template data is composed of two-dimensional elements, and a sum of all values of the two-dimensional elements is "1" (paragraphs 0002, 0028-0034, 0038-0041, and 0057 teach labeled training data (template data) include samples of SOM output labels and corresponding inputs, and that these outputs are “two dimensional” and scaled to a window of one (values sum to one)).

Regarding claim 8, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the template data is composed of two-dimensional elements (Yang, paragraphs 0002, 0028-0034 teach labeled training data (template data) include samples of SOM output labels and corresponding inputs, and that these outputs are “two dimensional”), 
the template data is created based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N (N is a natural number) in which an identical state continues (Yang, paragraphs 0002, 0017-0034 teach temporal labeled training data (template data) include samples of SOM output labels and corresponding inputs samples “i=1…N” over a “time window” (based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N), and consisting of a subject’s posture or activity (identical state continues)), and 
assuming that the template data is composed of mxn (m and n are natural numbers) pieces of data (Yang, paragraphs 0002, and 0028-0034 teach labeled training data (template data) of arrayed SOM outputs (mxn pieces of data) over a time window), the template data is created by setting a value gij to element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1≤i≤m and 1≤j≤n) of the template, the value gij being obtained by 

    PNG
    media_image3.png
    79
    371
    media_image3.png
    Greyscale

where gij is element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1≤i≤m and 1≤j≤n) of the template data (Yang, , and Dij(t) is element data at a second-dimensional coordinate (i, j) of the SOM output data at timing t (Yang, paragraphs 0002, 0019-0034, and 0041-0043 teach calculating average position of activated, two dimensional output SOM nodes over a scaled time window (Dij(t) second-dimensional coordinates)).

Regarding claim 9, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the template data is composed of two-dimensional elements (Yang, paragraphs 0002, 0028-0034 teach labeled training data (template data) include samples of SOM output labels and corresponding inputs, and that these outputs are “two dimensional”), 
the template data is created based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N (N is a natural number) in which an identical state continues (Yang, paragraphs 0002, 0017-0034 teach temporal labeled training data (template data) include samples of SOM output labels and corresponding inputs samples “i=1…N” over a “time window” (based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N), and consisting of a subject’s posture or activity (identical state continues)), and 
assuming that (1) the template data is composed of mxn (m and n are natural numbers) pieces of data (Yang, paragraphs 0002, and 0028-0034 teach labeled training data (template data) of arrayed SOM outputs (mxn pieces of data) over , (2) gij is element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1≤i≤m and l≤j≤n) of the template data (Yang, paragraphs 0002, 0019-0034, and 0041-0043 teach calculating average position of activated, two dimensional output SOM nodes (gij with second-dimensional (i, j) coordinates in satisfying ranges)), and (3) Dij(t) is element data at a second-dimensional coordinate (i, j) of the SOM output data at timing t, and the template data is created by setting an average value obtained by calculating an average value of the element data Dij(t) satisfying Dij(t)≥Th1 to a value gij at a second-dimensional coordinate (i, j) of the template data (Yang, paragraphs 0002, 0019-0034, and 0041-0043 teach calculating average position of activated (Dij(t)≥Th1 (threshold)), two dimensional output SOM nodes over a scaled time window (Dij(t) second-dimensional coordinates)).

Regarding claim 10, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the template data is composed of two-dimensional elements (Yang, paragraphs 0002, 0028-0034 teach labeled training data (template data) include samples of SOM output labels and corresponding inputs, and that these outputs are “two dimensional”), 
the template data is created based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N (N is a natural number) in which an identical state continues (Yang, paragraphs 0002, 0017-0034 teach temporal labeled training data (template data) include samples of SOM output labels and corresponding inputs samples “i=1…N” over a “time window” (based on N pieces of , and 
assuming that (1) the template data is composed of mxn (m and n are natural numbers) pieces of data (Yang, paragraphs 0002, and 0028-0034 teach labeled training data (template data) of arrayed SOM outputs (mxn pieces of data) over a time window), (2) gij is element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1≤i≤m and 1≤j≤n) of the template data (Yang, paragraphs 0002, 0019-0034, and 0041-0043 teach calculating average position of activated, two dimensional output SOM nodes (gij with second-dimensional (i, j) coordinates in satisfying ranges)), and (3) Dij(t) is element data at a second-dimensional coordinate (i, j) of the SOM output data at timing t, and the template data is created by setting a value gij to element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1≤i≤m and 1≤j≤n) of the template, the value gij being obtained by calculating an average value of values Dij(t) of the SOM output data at the coordinate (i, j) whose corresponding variance value vij is obtained by

    PNG
    media_image4.png
    71
    469
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    547
    media_image5.png
    Greyscale

and satisfies vij≤Th2 (Yang, paragraphs 0002, 0019-0037, 0041-0043, and 0057 teach calculating average position of activated, two dimensional output SOM nodes over a .

Regarding claim 11, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the template data is composed of two-dimensional elements (Yang, paragraphs 0002, 0028-0034 teach labeled training data (template data) include samples of SOM output labels and corresponding inputs, and that these outputs are “two dimensional”), 
the template data is created based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N (N is a natural number) in which an identical state continues (Yang, paragraphs 0002, 0017-0034 teach temporal labeled training data (template data) include samples of SOM output labels and corresponding inputs samples “i=1…N” over a “time window” (based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N), and consisting of a subject’s posture or activity (identical state continues)), and 
assuming that (1) the template data is composed of mxn (m and n are natural numbers) pieces of data (Yang, paragraphs 0002, and 0028-0034 teach labeled training data (template data) of arrayed SOM outputs (mxn pieces of data) over a time window), (2) gij is element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1<i<m and 1<jSn) of the template data (Yang, paragraphs 0002, 0019-0034, and 0041-0043 teach calculating average position of activated, two dimensional output SOM nodes (gij with second-dimensional (i, j) , and (3) Dij(t) is element data at a second-dimensional coordinate (i, j) of the SOM output data at timing t, and the template data is created by setting a value gij to element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1<ism and 1<jsn) of the template, the value gij being obtained by calculating an average value of values Dij(t) of the SOM output data at the coordinate (i, j) whose corresponding variance value vij is obtained by

    PNG
    media_image6.png
    72
    451
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    75
    543
    media_image7.png
    Greyscale

and satisfies vij<Th2, the values Dij(t) of the SOM output data each satisfying Dij(t)>Th3 where Th3 is a threshold (Yang, paragraphs 0002, 0019-0037, 0041-0043, and 0057 teach calculating average position of activated (Dij(t)>Th3 where Th3 is a threshold), two dimensional output SOM nodes over a scaled time window (gij of Dij(t) second-dimensional coordinates in satisfying ranges). Calculation of average population variance for sampled features over a time window is further taught (vij under a threshold)).

Regarding claim 12, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the template data is composed of two-dimensional elements (Yang, paragraphs 0002, 0028-0034 teach labeled training data , 
the template data is created based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N (N is a natural number) in which an identical state continues (Yang, paragraphs 0002, 0017-0034 teach temporal labeled training data (template data) include samples of SOM output labels and corresponding inputs samples “i=1…N” over a “time window” (based on N pieces of SOM output data obtained during a period from timing t=1 to timing t=N), and consisting of a subject’s posture or activity (identical state continues)), and 
assuming that (1) the template data is composed of mxn (m and n are natural numbers) pieces of data (Yang, paragraphs 0002, and 0028-0034 teach labeled training data (template data) of arrayed SOM outputs (mxn pieces of data) over a time window), (2) gij is element data at a second-dimensional coordinate (i, j) (i and j are natural numbers satisfying 1<i<m and 1 sjsn) of the template data (Yang, paragraphs 0002, 0019-0034, and 0041-0043 teach calculating average position of activated, two dimensional output SOM nodes (gij with second-dimensional (i, j) coordinates in satisfying ranges)), (3) Dij(t) is element data at a second-dimensional coordinate (i, j) of the SOM output data at timing t, and (4) σjj is a standard deviation of element data at the coordinate (i, j) obtained by

    PNG
    media_image8.png
    72
    452
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    74
    542
    media_image9.png
    Greyscale

sqrt(x): a function that returns the square root of x, the template data is created by (A) setting an average value of the SOM output data Dij(t) to the value gij when abs(Dij(t)-AveDij)<n1Xaij is satisfied and (B) setting zero to the value gij when abs(Dy(t)-AveDij) n1 Xaij is not satisfied (Yang, paragraphs 0002, 0019-0037, 0041-0043, and 0057 teach calculating average position of activated (Dij(t)>Th3 where Th3 is a threshold), two dimensional output SOM nodes over a scaled time window (gij of Dij(t) second-dimensional coordinates in satisfying ranges). Calculation of average population variance (vij also determined by squaring standard deviation (σij)) and “maximum deviation (σij)” for sampled features over a time window is further taught).

Regarding claim 17, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach wherein 
the state transition probability is stored in the memory in a table format (Yang, paragraphs 0004, 0014, 0028-0031, 0057, 0065, 0075, 0081-0085, 0100, 0105, and claim 9 teach stored mapping parameters including “transitional distance” and probability measures for temporal availability (the state transition probability is stored in a memory) including a “class-to-map” index array or “table” of class to iterative sensor samples in time windows (in a table format)).

Regarding claim 18, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach wherein 
the measured data is obtained by at least a sensor attached to a human body (Yang, paragraphs 0004, 0014, 0017, 0097-0103, and Fig. 6 teach “sensors are , and 
the time series estimation circuitry is configured to estimate a state of the human body (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach “sensors are positioned across the [human] body” to record sample data, that is used by a “processor”/”integrated circuit” (time series estimation circuitry) in producing (estimating) a “classification result (state)” over a “time window” shown to map to (estimate), as taught in paragraphs 0004, 0014, 0028-0031, 0057, 0065 and 0105, dynamic or static learned class labels of a body as “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (state of the human body)), from among the plurality of the states including at least a sitting state indicating the human body is sitting (Yang, paragraphs 0004, 0014, 0057 teach static class labels as mapped above including “sitting”), a standing state indicating the human body is standing (Yang, paragraphs 0004, 0014, 0057 teach static class labels as mapped above including “standing”), a running state indicating the human body is running (Yang, paragraphs 0004, 0057 teach dynamic class labels as mapped above including “running”), and a walking state indicating the human body is walking (Yang, paragraphs 0004, 0014 teach dynamic class labels as mapped above including “walking”), an upstairs state indicating the human body is going upstairs (Yang, paragraphs 0042 teach dynamic class labels as mapped above including “climbing a staircase”), and a downstairs state indicating the human body is going down stairs , indicated by the measured data based on the state evaluation value and the state transition probability between states (Yang, paragraphs 0014, 0017, 0099-0103, Figs. 2-3 and 6 teach the recorded sensor sample data (indicated by the measured data) including “time series of data samples”, used in producing a “classification result” over a “time window” shown to map to, as taught in paragraphs 0004, 0014, 0028-0031, 0042, 0057, 0065 and 0105, learned class labels of “sitting, standing or lying down”, “walking, running or cycling”, “jumping”, etc. (based on the state evaluation value) and due to “transitional distance” and probability measures for temporal availability (and the state transition probability between states)), the state transition probability being stored in a memory and including each probability data for combinations of transitions from one of the sitting state, the standing state, the running state, the walking state, the upstairs state,  at a first timing to another of the sitting state, the standing state, the running state, the walking state, the upstairs state,  at a second timing after the first timing (Yang, paragraphs 0004, 0014, 0028-0031, 0042, 0057, 0065, 0075, 0081-0085, 0100, and 0105, teach stored mapping parameters including “transitional distance” and probability measures for temporal availability (the state transition probability is stored in a memory) including a “class-to-map” index array of class to iterative sensor samples in time windows resulting in a “time changing pattern of the output” (includes each probability data for combinations of transitions from one of the…state[s] at a first timing to another of the .
However, as previously mapped above, Yang does not explicitly and the downstairs state.
Soehren teaches and the downstairs state (Col. 14, lines 38-57, Col. 15, lines 12-46, and Col. 15, line 57-Col. 16, line17 teach using a SOM for classifying human motion from signal frequency of a time-series (first and second timings), wherein “classes of human motion that can be identified include…walking up or down stairs”)
Further, Yang at least implies an upstairs state indicating the human body is going upstairs (see mapping above), however Soehren teaches an upstairs state indicating the human body is going upstairs (Col. 14, lines 38-57, Col. 15, lines 12-46, and Col. 15, line 57-Col. 16, line17 teach using a SOM for classifying human motion from signal frequency of a time-series (first and second timings), wherein “classes of human motion that can be identified include…walking up or down stairs”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Soehren’s teachings of distance estimations utilizing L2 norms, filtering, and SOMs for human motion classifications including “walking up or down stairs” into Yang’s teaching of using SOMs and attached sensors to classify specific human position and motion in order to improve classification .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Pub 20080288493), hereinafter Yang et al (US Pub 20080288493), hereinafter Yang, in view of Saarela (US Pub 20050135667) hereinafter Saarela, in view of Hashimoto et al (US Patent 5963667), in view of Soehren et al (US Patent 6522266), hereinafter Soehren, as defined by Lyon (“Why are Normal Distributions Normal”, 2014).
Regarding claim 3, the combination of Yang and Soehren teach all the claim limitations of claim 1 above; and further teach the activity value obtaining circuitry obtains the activity value for a k-th state through processing corresponding to 

    PNG
    media_image10.png
    93
    519
    media_image10.png
    Greyscale
 
where µ is an average value of norms of the feature vector data obtained in the k-th state, σ is a standard deviation, x is a value of the norm of the feature vector data, and f(x) is a probability density function (Yang, paragraphs 0099-0101 teach “processor”/”integrated circuit” (active value obtaining circuitry) that, as taught in paragraphs 0028-0034 and 0038-0041, obtain a vector for temporal availability values (activity value for a kth state)) of the “probability distribution (probability density function) over activated output units i=1…N (kth state satisfying 1≤k≤M over normal distribution)”.
Further, the claimed equation is the probability density function general form of a normal (or Gaussian) distribution as defined by Lyon, section 2.1 footnote 2.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123